Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 1 of 6 PageID 590




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA


    JOHN DOE,                                   Case No. 6:20-cv-01220-WWB-
                                                LRH
    Plaintiff,
                                                Judge: BERGER
    v.
                                                 RESPONSE IN OPPOSITION
    EMBRY-RIDDLE                                 TO MOTION TO COMPEL
    AERONAUTICAL UNIVERSITY,
    INC.

    Defendant



          Plaintiff John Doe respectfully submit this Response to the Motion to Compel

by Defendant Embry-Riddle Aeronautical University (“ERAU”).

          ERAU should be prohibited from seeking irrelevant discovery regarding

Plaintiff’s prior sexual activity, including his sexual activity with Jane Roe. This

Court should Order that discovery be limited to the School’s investigative process.

          This Motion is made in accordance with the Court’s Standing Order on

Discovery Motions (Doc#21).1




1
 Plaintiff is able to provide additional briefing if the Court believe it would be
beneficial. See Order (Doc#21) ¶7.

                                            1
Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 2 of 6 PageID 591




                     DISCOVERY REQUESTS AT ISSUE

      This Motion concerns Requests for Production of Documents, Interrogatories,

and Requests for Admissions. The discovery requests from Plaintiff are attached to

Defendant’s Motion. Plaintiff’s responses and objections accompany this Response.

  CERTIFICATION OF CONFERRAL BETWEEN PARTIES AND THE
 GOOD FAITH EFFORTS OPF THE PARTIES TO NARROW THE ISSUES

      The parties have engaged in substantial discussions about this issue, a

telephone call on February 17, 2021 and correspondence. A February 11, 2021

Letter from Defendant’s Counsel,2 a February 16, 2021 Response from Plaintiff’s

Counsel, and a February 17, 2021 Letter from Defendants Counsel accompany this

Response.

      Plaintiff represents that all sides made a good faith effort to narrow the issues

before the Court but have been unable to reach resolution of this issue.

      Plaintiff observes that Defendant has not sought expenses pursuant to Fed. R.

Civ. P. 37(a)(5). Plaintiff is also not seeking such an award. Plaintiff believes that

the positions of both parties on this issue are substantially justified and the

circumstances would make an award of expenses unjust.




2
 The Letter is incorrectly dated January 11, 2021. The Letter was delivered by email
on February 11, 2021.

                                          2
Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 3 of 6 PageID 592




                                   ARGUMENT

A.    Standard

      The right to discovery under Rule 26(b)(1) is not unlimited and does have

“ultimate and necessary boundaries.” Hickman v. Taylor, 329 U.S. 495, 507 (1947).

B.    The Underlying Incident Is Irrelevant

      This case concerns whether ERAU complied with Federal law and its

contractual obligations in the investigation of claims that Plaintiff violated a sexual

misconduct policy.3 Defendant sees this case as an opportunity to re-litigate whether

Plaintiff committed sexual misconduct and seeks discovery into the “facts

surrounding the incident” – including intimate details of the sexual encounter

between two young adults that ultimately led to the investigation. PageID#502.

Defendant, without citation, asserts relevance; a review of Plaintiff’s claims shows

otherwise.

      Count I: Selective Enforcement. Plaintiff must demonstrate that a similarly-

situated member of the opposite sex was treated more favorably. Doe v. Rollins

College, 352 F. Supp. 3d 1205, 1207 (M.D.Fla. 2019). This Court and the Eleventh

Circuit have followed the Second Circuit’s decision in Yusuf v. Vassar College, 35

F.3d 709, 715 (2d Cir. 1994). A Selective Enforcement claim is focused exclusively



3
  Defendant disturbingly asserts that Plaintiff committed a “sexual assault.”
PageID#510. Plaintiff was never charged with a crime.

                                          3
Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 4 of 6 PageID 593




on the actions of the educational institution after the report of the alleged

misconduct. The relevant discovery for such a claim, thus, is limited to what the

school knew and what it did; whether the student actually committed misconduct

has no bearing on this claim. Yusuf, 35 F.3d at 715 (claim is “regardless of the

student's guilt or innocence”).4 Another Court explained:

         The Plaintiffs' claims against the University are grounded primarily
         upon the manner in which the University officials conducted the
         process leading to its conclusion that the Plaintiffs had violated the
         University's Code of Conduct and its imposition of sanctions…

         This Court is not asked to make an independent determination as to
         what happened between the Plaintiff… and the [alleged victim]…

Doe v. Univ. of the South, 687 F.Supp.2d 744, 755 (E.D.Tenn. 2009).

         Count II: breach of contract. See Plaintiff’s Motion for a Protective Order.

(Doc#71.)

         Defendant presents, without citations, five reasons why this discovery is

relevant. Reasons Nos. (1) and (2) are addressed in Plaintiff’s Motion for Protective

Order.     Doc#71, PageID#576. Reasons Nos. (3), (4), and (5) are, essentially,

different ways of arguing that the decision by the school was ‘correct.’ The flaw in

Defendant’s reasoning is easy to see: suppose discovery produces convincing

evidence that Plaintiff is “guilty.” Plaintiff’s claims would still survive unchanged.

4
 The related, but distinct, Title IX erroneous outcome claim asserts “that the plaintiff
was innocent and wrongly found to have committed an offense.” Yusuf, 35 F.3d at
715. Plaintiff has not brought such a claim. PageID#392.

                                           4
Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 5 of 6 PageID 594




Such evidence would show that the school reached the “right result,” but would not

shed any light on the means the school used to reach that decision. See supra. Cf.

Carey v. Piphus, 435 U.S. 247, 265-66 (1978) (due process claim by students

survived “[e]ven if [the students’] suspensions were justified…”).

                                 CONCLUSION

      This Motion should be denied.



                                             FOR PLAINTIFF:

                                             /s/ Joshua Engel
                                             JOSHUA ADAM ENGEL (OH
                                             0075769)
                                                    (TRIAL COUNSEL)
                                                    Pro hac vice
                                             ANNE TAMASHASKY (OH
                                             0064393)
                                                    Pro hac vice
                                             ENGEL AND MARTIN, LLC
                                             4660 Duke Drive, Ste. 101
                                             Mason, OH 45040
                                             (513) 445-9600
                                             (513) 492-8989 (Fax)
                                             engel@engelandmartin.com

                                             Lori A. Sochin (FL 013048)
                                             LUBELL | ROSEN
                                             1 Alhambra Plaza, Suite 1410
                                             Coral Gables, FL 33134
                                             (305) 655-3425
                                             (305) 442-9047
                                             las@lubellrosen.com



                                         5
Case 6:20-cv-01220-WWB-LRH Document 75 Filed 02/21/21 Page 6 of 6 PageID 595




                          CERTIFICATE OF SERVICE

       This certifies that the foregoing was filed electronically on February 21,
2021. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system.


                                               ____/s/ Joshua Engel ______
                                               Joshua Adam Engel (Ohio No.
                                               0075769)
                                                     pro hac vice




                        CERTIFICATION OF COUNSEL
      Pursuant to Local Rule 3.01(g) and Fed R. Civ. P. 37(a)(1), the undersigned
counsel certifies that before filing this Motion counsel conferred with counsel for
the opposing party in a good faith effort to resolve the issues raised by the motion
and obtain the relief sought without court action. Defendant opposes this Motion.
      Pursuant to this Court’s Standing Order on Discovery Motions (Doc#21), the
Argument section of this Motion consists of 494 words as counted by Microsoft
Word.


                                               ____/s/ Joshua Engel ______
                                               Joshua Adam Engel (Ohio No.
                                               0075769)
                                                     pro hac vice




                                           6
